REL: 09/26/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334) 229-
0649), of any typographical or other errors, in order that corrections may be made before
the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                              SPECIAL TERM, 2014
                             ____________________

                                    1111554
                             ____________________

Thomas L. White, Jr., as Comptroller of the State of Alabama

                                           v.

                               Karen John et al.

                  Appeal from Montgomery Circuit Court
                             (CV-12-901064)



MURDOCK, Justice.

      The     State     Comptroller,        Thomas      L.    White,      Jr.    ("the

comptroller"), appeals from a preliminary injunction entered

by the Montgomery Circuit Court in response to an action for

declaratory and injunctive relief brought by Karen John, the
1111554

Alabama Education Association ("the AEA"), Randy Hebson, and

the Alabama State Employees Association ("the ASEA").      We

reverse and remand.1

                    I.   Statement of Facts

    This is the third time a case involving the question of

deductions by the comptroller from a State employee's salary

for payment of contributions and dues has come before this

Court recently.2   The first case, Davis v. Alabama Education

    1
     The plaintiffs filed this action against both the
comptroller in his official capacity and against "the Office
of the State Comptroller," and "the Office of the State
Comptroller" is listed as an appellant in the notice of appeal
in this case. For the reasons discussed in Part III.A. of
this opinion, it appears that there is no such entity as "the
Office of the State Comptroller," and, therefore, no such
entity is named as a party in the style of this case.
    2
     Subject to certain conditions, § 36–1–4.3, Ala. Code
1975, provides that the comptroller may make deductions from
the salary of a State employee upon the employee's request.
Specifically, § 36–1–4.3(a), Ala. Code 1975, provides:

    "The state Comptroller shall adopt statewide
    policies which provide for deductions from the
    salaries of state employees or groups of state
    employees whenever a request is presented to the
    state Comptroller by a group of participating state
    employees equal in number to at least 200 provided,
    however, that deductions being made as of April 23,
    1985, shall continue to be made. The deductions
    shall be made at least monthly and shall be remitted
    to   the  appropriate   company,   association,   or
    organization as specified by the employees. The
    deductions may be made for membership dues, and
                               2
1111554

Ass'n, 92 So. 3d 737 (Ala. 2012), concerned the comptroller's

implementation on or about June 28, 2010, of a new policy

stopping   certain     deductions     from   the    paychecks      of    State

employees.    Specifically, the comptroller interpreted then

existing § 17-17-5, Ala. Code 1975,3 as preventing him from

executing salary deductions and remitting the deducted funds

as    contributions    to    the    political-action       committees       of

organizations -- including the political-action committees of

the AEA and the ASEA.              By the same token, based on his

determination that some portion of the deductions designated

for remittance to the AEA was being transferred by the AEA to

its    political-action      committee,      the     comptroller        ceased

execution of all salary deductions designated for remittance

to the AEA. The comptroller also understood the then existing

statute    therefore    to    prevent     him      from   making    payroll



      voluntary contributions, and insurance premiums. Any
      deduction provided under the provisions of this
      section may be terminated upon two months' notice in
      writing by a state employee to the appropriate
      company, association, or organization and to the
      appropriate payroll clerk or other appropriate
      officials as specified by the state Comptroller."
      3
     Section 17-17-5 was substantially amended effective
March 20, 2011, by Act No. 2010-761, Ala. Acts 2010. See
discussion infra.
                                      3
1111554

deductions for the purpose of, in turn, making remittances to

the AEA itself.    As then codified, § 17-17-5 provided in part

that "[n]o person in the employment of the State of Alabama

... shall use any state ... funds, property, or time, for any

political     activities."     The    comptroller    also    based   his

position on § 36-12-61, Ala. Code 1975, which provides:

         "It shall be unlawful for any officer or
    employee of the State of Alabama to use or to permit
    to be used any state-owned property of any character
    or description, including stationery, stamps, office
    equipment, office supplies, automobiles or any other
    property used by him, in his custody or under his
    control for the promotion or advancement of the
    interest of any candidate for the nomination or
    election to any public office of the State of
    Alabama."

    The AEA, the ASEA, and their political-action committees

filed     a   declaratory-judgment      action      challenging      the

comptroller's    change   in   policy   and   sought   a    preliminary

injunction to force the comptroller to continue executing

salary deductions as he had previously.                The Montgomery

Circuit Court granted the requested preliminary injunction;

the State finance director and the comptroller appealed the

circuit court's order to this Court.           That appeal was the

subject of Davis.




                                  4
1111554

    Subsequently,   in   a   special   session,   the   legislature

enacted, and the governor signed into law on December 20,

2010, Act No. 2010–761, Ala. Acts 2010 ("the Act").         The Act

amended § 17–17–5, Ala. Code 1975, to state explicitly as

follows:

         "(a) No person in the employment of the State of
    Alabama ... shall use any state, county, city, local
    school board, or other governmental agency funds,
    property, or time, for any political activities.

         "(b)(1) No person in the employment of the State
    of Alabama ... may arrange by salary deduction or
    otherwise for any payments to a political action
    committee or arrange by salary deduction or
    otherwise for any payments for the dues of any
    person so employed to a membership organization
    which uses any portion of the dues for political
    activity. ...

           "....

         "(2) Any organization that requests the State of
    Alabama, a county, a city, a local school board, or
    any other governmental agency to arrange by salary
    deduction or otherwise for the collection of
    membership dues of persons employed by the State of
    Alabama, a county, a city, a local school board, or
    any other governmental agency shall certify to the
    appropriate governmental entity that none of the
    membership dues will be used for political activity.
    Thereafter, at the conclusion of each calendar year,
    each organization that has arranged for the
    collection of its membership dues of persons
    employed by the State of Alabama, a county, a city,
    a local school board, or any other governmental
    agency shall provide the appropriate governmental
    entity a detailed breakdown of the expenditure of

                                5
1111554

    the membership dues of persons employed by the State
    of Alabama, a county, a city, a local school board,
    or any other governmental agency collected by the
    governmental entity. ..."

The Act became effective on March 20, 2011.

    Before the Act became effective, the AEA and six of its

members filed an action in federal court on February 25, 2011,

against   various     State   officials    challenging     the

constitutionality of the Act under the First and Fourteenth

Amendments to the United States Constitution.     See Alabama

Educ. Ass'n v. State Superintendent of Educ., 665 F.3d 1234

(11th Cir. 2011).   This lawsuit and matters pertaining to it

were described in this Court's opinion in Davis, 92 So. 3d at

743-45:

         "On March 8, 2011, the finance director and the
    comptroller notified this Court that on February 25,
    2011, the plaintiffs had filed in the United States
    District Court for the Northern District of Alabama
    an action against the governor, the finance
    director, the comptroller, and other defendants
    ('the federal-court defendants') challenging the
    constitutionality of the Act under the First and
    Fourteenth   Amendments   to   the   United   States
    Constitution. Specifically, the complaint alleged
    that the Act's ban on salary deductions in support
    of political activities is 'overbroad' and vague,
    that enforcement of the Act would result in
    'viewpoint' discrimination, and that the Act
    violates the Equal Protection Clause of the
    Fourteenth Amendment. Subsequent filings in this
    Court by the finance director and the comptroller

                              6
1111554

    notified this Court that the federal district court
    on March 18, 2011, entered a preliminary injunction
    against the federal-court defendants that 'enjoined
    and restrained [them] from implementing or enforcing
    [the Act].' The federal district court's injunctive
    order further stated that '[a]ll defendants named
    above must honor employee requests for payroll
    deductions to the Alabama Education Association
    ("AEA"), and must remit the deducted amounts
    (including amounts representing contributions to
    "A-VOTE" [Alabama Voice of Teachers for Education,
    a political-action committee affiliated with the
    AEA]) to AEA.' The federal-court defendants filed a
    notice of appeal of the preliminary injunction, as
    well as a motion to stay the injunction, to the
    United States Court of Appeals for the Eleventh
    Circuit.

         "On April 5, 2011, the Eleventh Circuit Court of
    Appeals entered an order denying the motion to stay
    the federal district court's preliminary injunction
    insofar as it prohibited the implementation of the
    Act. The Eleventh Circuit granted a stay, however,
    of the portion of the preliminary injunction that
    required the federal-court defendants to honor
    employee requests for salary deductions designated
    for the AEA that represented contributions to
    A-VOTE. The Eleventh Circuit noted that, before the
    enactment of the Act, the comptroller, based on
    preexisting   Alabama   law,   already   had   ceased
    executing salary deductions from applicable State
    employees' paychecks that represented contributions
    to political-action committees. In particular, the
    Eleventh Circuit noted:

               "'If, as the district court has
          preliminarily concluded, the new Act is
          unconstitutional and its provisions are
          nonseverable, the provisions of the Alabama
          Code on which the Comptroller's June 28,
          2010 policy was based are unaffected by the
          new Act. There is nothing in the district

                              7
1111554

          court's memorandum opinion, or in the law
          of which we are aware, to justify a federal
          court     injunction     preventing     the
          [federal-court] defendants from refusing to
          deduct for, or remit to, any organization
          amounts   representing   contributions   to
          A-VOTE or any other [political-action
          committee], based on their interpretation
          of pre-Act 2010-761 state law. To the
          contrary, Ysursa v. Pocatello Educ. Ass'n,
          555 U.S. 353, 129 S. Ct. 1093 (2009),
          clearly permits the defendants to refuse to
          collect and remit PAC contributions.'6

    "Thus, the Eleventh Circuit upheld the federal
    district court's preliminary injunction of the
    implementation of the Act, except that it stayed the
    injunction

          "'insofar as the preliminary injunction: 1)
          requires any defendant to honor employee
          requests   for   payroll   deductions   for
          contributions to A-VOTE or to any other
          [political-action committee]; 2) requires
          any defendant to remit or pay over any PAC
          payroll deductions to any entity or person
          other than the employees from whose pay
          they were deducted; and 3) prevents any
          defendant from remitting or refunding any
          PAC payroll deduction to the employee from
          whose pay it has been deducted.'

         "On December 27, 2011, the Eleventh Circuit
    Court of Appeals filed with this Court certified
    questions pertaining to the Act in relation to the
    constitutional challenge filed by the AEA and
    A-VOTE, which query has been docketed as case no.
    1110413. Those questions concern the interpretation
    of the Act and specifically ask:

          "'1. Is the "or otherwise" language in [the
          Act] limited to the use of state mechanisms

                              8
1111554

           to   support   political    organizations,
           regardless of the source?

           "'2. Does the term "political activity"
           refer only to electioneering activities?'

    "_______________

         "6In Ysursa, the United States Supreme Court
    concluded that 'nothing in the First Amendment
    prevents a State from determining that its political
    subdivisions may not provide payroll deductions for
    political activities.' 555 U.S. 353, 355, 129 S. Ct.
1093, 172 L. Ed. 2d 770 (2009)."

(Some footnotes omitted.)

    In its submission of the certified questions, the United

States Court of Appeals for the Eleventh Circuit further

limited the federal district court's preliminary injunction,

stating:

         "Although the ultimate resolution of this matter
    may depend on the Alabama Supreme Court's resolution
    of the certified questions, we believe it is
    appropriate   to    narrow   the  district    court's
    injunction in the interim. In its memorandum
    opinion, the district court issued a preliminary
    injunction barring the Act's enforcement in toto.
    However, a state's restriction on payroll deductions
    for   organizations    engaged   in   electioneering
    activities would likely be found constitutional
    under Ysursa. To the extent the state limits its
    enforcement of the Act in this way, it may proceed.
    The preliminary injunction remains in place as to
    enforcement that extends beyond that range of
    conduct."
665 F.3d at 1239.

                               9
1111554

    This Court released Davis on March 23, 2012.                     We ruled

that the enactment of the Act rendered moot the action that

had been filed by the AEA, the ASEA, and their political-

action     committees     because     the   newly     amended    §    17-17-5

constituted the effective law on the subject of the legality

of salary deductions for contributions to political-action

committees.

    For     approximately     six    months   following       the    Eleventh

Circuit's submission of the certified questions to this Court,

the comptroller continued to execute payroll deductions for

dues from State employees who were members of the AEA and the

ASEA. On June 29, 2012, the comptroller issued a "memorandum"

to "Affected Organizations" regarding "Act 2010-761 Guidelines

(State Comptroller Payroll Deductions, Revised June 2012)"

("the     guidelines").     The     memorandum      first    recounted    the

comptroller's authority to "adopt statewide policies which

provide for deductions from the salaries of state employees"

as provided in § 36–1–4.3, Ala. Code 1975.                  It then related

the substance of § 17-17-5 as amended by the Act.                         The

memorandum then detailed the "Procedure for Requesting Payroll

Deductions for Membership Dues":


                                      10
1111554

           "As required by § 36–1–4.3, at least 200 state
      employees must submit a request for a payroll
      deduction for membership dues to a particular
      organization using a form prescribed by the
      Comptroller.

           "The request must include the Certification of
      an authorized representative of the organization
      certifying that the representative has exercised due
      diligence to determine that the information provided
      in the Certification is true and correct and
      agreeing to comply with the requirement of Code §
      17-17-5(b)(1) to provide the annual 'detailed
      breakdown' of the expenditures of the membership
      dues collected by the State by payroll deduction.
      That detailed breakdown for the previous calendar
      year must be received by the Comptroller not later
      than April 30 of the immediately following calendar
      year, unless the Comptroller specifies a different
      deadline."

      Following the statement of procedure, the memorandum

provided "Guidelines for Determining if an Organization is

Engaged in Political Activity and not Eligible to Receive Dues

Via   Salary   Deduction."   This   portion   of   the   memorandum

provided:

           "For purposes of [the Act], § 1(b), the term
      'political activity' refers to the organization's
      activity which advocates or opposes the election of
      any person who is a candidate for public office.
      The organization's activity can be 'political' if it
      mentions the name of a particular political party in
      a communication, but only if the activity also
      includes   advocating   or  opposing   election   of
      candidates, or requests financial support related to
      such   election.   Further,   'political   activity'
      includes only the following forms of activity:

                               11
1111554


          "1. Distributing political literature of
              any type.

          "2. Engaging in or paying for any type of
              political advertising in any medium.

          "3. Engaging in or paying for any form of
              political communication, including
              communications which mention the name
              of a political candidate.

          "4. Phone calling      for   any    political
              purpose.

          "5. Engaging in or       paying    for   public
              opinion polling.

          "6. Providing any type of in-kind help or
              support   to  or   for  a   political
              candidate.

          "7. Making contributions to or contracting
              with any entity which engages in any
              form   of   political   communication,
              including communications which mention
              the name of a political candidate.

         "The following are not considered 'political
    activity' by a certifying organization prohibited by
    Section 1(b) of the Act:

          "1. Communications, and the coordination
              of communications, to or from public
              officials about issues of public
              concern (i.e., lobbying), if there is
              no mention of the words 'elect,'
              'vote,' 'support,' 'oppose,' 'ballot'
              or 'for' in relation to the election
              of a person to office.




                              12
1111554

          "2. Advertising, distributing literature,
              phone    calling,     polling,    and
              communicating about issues of public
              concern without mention of any person
              by name.

          "3. Advertising, distributing literature,
              and communicating about a person who
              has not publicly announced as a
              candidate and not made any filing
              required of a candidate for the next
              election under Alabama law or federal
              law.

          "4. Advertising, distributing literature,
              and communicating regarding a person
              who is a publicly announced candidate,
              or who made a filing required of a
              candidate for the next election, but
              only if the communication does not
              mention the person's status as a
              candidate, and does not use the words
              'elect,' 'vote,' 'support,' 'oppose,'
              'ballot' or 'for' (or substantially
              similar word) in relation to the
              election of a person to office.

          "5. Public opinion polling on any subject
              that does not include the name of a
              person who is a publicly announced
              candidate or of a person who has made
              a filing required of a candidate for
              the next election.

          "6. Public opinion    polling of voters on
              the   day   of     an   election   about
              candidates, if    limited to asking for
              which candidate   they voted (i.e., exit
              polling).

          "7. The use of office space, which is
              under the ownership or control of the

                                13
1111554

                 certifying organization, by a person
                 who is a publicly announced candidate,
                 or of a person who has made a filing
                 required of a candidate for the next
                 election, but only if the space is not
                 used for planning political activity.

           "8. Individual, private, insubstantial use
               of the certifying organization's phone
               equipment, not made to multiple
               recipients in simultaneous fashion,
               and not coordinated with multiple
               phone calls made by another person.

           "9. The private expression of opinion
               orally about a candidate by a person
               who also is merely an officer of the
               certifying organization receiving dues
               via salary deduction.

          "10.   The     private     solicitation     of
                 contributions for a candidate by a
                 person [who also is] merely an officer
                 of    the    certifying    organization
                 receiving dues via salary deduction.

          "11.   The   private   participation  in  the
                 management   of   a  political  action
                 committee by a person who also is
                 merely an officer of the certifying
                 organization receiving dues via salary
                 deduction.

          "12.   Contributing to or contracting with an
                 entity that is not a political party, a
                 political action committee (including a
                 principal campaign committee) and that
                 is not for the purpose of political
                 communication.

         "Before an organization is barred from arranging
    for the collection of its membership dues, or other

                                14
1111554

    payment, through payroll deduction, the Comptroller
    will give written notice to the organization stating
    how the organization has violated [the Act], and
    will provide it a reasonable opportunity to
    demonstrate that a violation has not occurred.

         "These guidelines are focused on 'political
    activity' that is 'electioneering,' and they do not
    list all possible circumstances in which an
    organization may be engaged in 'political activity,'
    or 'electioneering.' Organizations receiving dues
    or other payments, via deduction from the salaries
    of public employees[,] are urged to make inquiry to
    resolve uncertainty about anticipated activity that
    may be covered.     Further, these guidelines are
    merely interpretive guidelines to enforcing [the
    Act], and, given that [the Act] has never been
    enforced previously, are subject to revision. For
    any such revision, it is intended that notice will
    be provided to affected public employees and
    organizations, if feasible."

    The memorandum also contained a sample "Act 2010-761

Certification Form for Organizations."     The form contains

spaces for an organization's name and contact information. If

the organization wishes to receive salary deductions from

State employees, the form requires an individual from the

organization to provide a notarized signature and to certify

under penalty of being barred from receiving deductions that

the organization "will not use any portion of the membership

dues collected by payroll deduction from the pay of its

members who are State employees for political activity as that


                             15
1111554

term is defined in [the Act]" and that the organization will

"provide to the State Comptroller a detailed breakdown of the

expenditure of those membership dues not later than the

deadline, and using the forms, prescribed by the Comptroller

from time to time."

       The comptroller sent copies of the memorandum to the AEA,

the ASEA, and other organizations that were receiving dues

from    State-employee     members       via   salary   deductions.      On

August 1, 2012, the ASEA submitted its certification to the

comptroller, along with a letter from its counsel, stating, in

part, that the organization submitted the certification

       "under protest and without waiving any of its rights
       as they relate to any ongoing litigation concerning
       [the Act], or related to the rules and regulations
       promulgated   in  your   'Memorandum   to    Affected
       Organizations' dated June 29, 2012.       ASEA feels
       compelled to submit the Certification in order to
       continue the withholding of its membership dues
       which are vital to ASEA's ongoing operations and
       continued existence."

The AEA declined to submit a certification form and thus was

deemed ineligible to receive dues via payroll deductions. The

guidelines went into effect July 25, 2012.

       On   August   17,   2012,   the    AEA,   AEA    member   and   State

employee Karen John, the ASEA, and ASEA president Randy Hebson


                                     16
1111554

(hereinafter    sometimes       referred      to     collectively         as   "the

plaintiffs")     sued       White     in    his     official       capacity      as

comptroller and the "Office of the State Comptroller" in the

Montgomery Circuit Court seeking a judgment declaring that the

guidelines are void because, the plaintiffs maintained, they

had been promulgated without following the procedures required

in   the   Alabama    Administrative         Procedure      Act,     §§   41-22-1

through    41-22-27,     Ala.       Code    1975    ("the    AAPA"),      and   an

injunction preventing the comptroller from implementing or

enforcing the guidelines in any manner until and unless the

comptroller complied fully with the AAPA.

     On the same date, the plaintiffs filed a separate motion

seeking     a       preliminary        injunction           prohibiting         the

implementation of the guidelines.                  The comptroller filed a

motion to dismiss the complaint for lack of jurisdiction and

for failure to state a claim; he also filed opposition to the

motion for a preliminary injunction.

     On    August     30,    2012,     the    circuit        court    issued     a

preliminary injunction enjoining the implementation of the

guidelines.     In pertinent part, the order stated:

          "The Court finds and concludes that, unless
     preliminary injunctive relief is granted, Plaintiffs

                                       17
1111554

    will suffer irreparable harm, for which there is no
    adequate remedy at law. The harm consists primarily
    of the fact that the Plaintiffs will not be
    receiving the funds that their members have sought
    to have deducted and forwarded to the Plaintiffs.
    The irreparable nature of this harm and the absence
    of an adequate remedy at law are confirmed by the
    prospect that the doctrine of sovereign immunity
    would shield Defendants from many (perhaps all)
    forms of retrospective monetary relief in this case.

         "The Court finds and concludes that no
    appreciable and legally cognizable harm will occur
    to Defendants by virtue of a preliminary injunction;
    certainly any such harm, if there is any, does not
    outweigh the harm that Plaintiffs would suffer
    absent an injunction.     Defendants will not have
    substantial difficulty maintaining the system of
    deductions that has existed for years.

          "....

         "It is hereby ordered that Defendants, and all
    those acting in concert with them:

    "a) must not enforce the Guidelines (Rules) that are
    the subject of this lawsuit; and

    "b) until further order of this Court, must, in all
    future pay periods, honor all employee requests for
    payroll deductions pertaining to, or involving, AEA
    and ASEA.

         "This injunctive order will remain in effect
    during the pendency of this case, unless and until
    modified by the Court.

         "The case will be set for final hearing on the
    merits in due course, unless it is first resolved
    through ruling on motion(s)."




                            18
1111554

     On   October     25,   2013,       this   Court      issued   its   opinion

answering the two questions certified to it by the Eleventh

Circuit Court of Appeals.           State Superintendent of Educ. v.

Alabama Educ. Ass'n, [Ms. 1110413, Oct. 25, 2013] ___ So. 3d

___ (Ala. 2013).      We held in response to the first certified

question that the "or otherwise" language in § 17-17-5 as

amended by the Act is, in fact, limited to the use of State

mechanisms    to     arrange      for    payments      to    political-action

committees and other organizations that use any portion of

their dues for political activities.                      As for the second

certified question –-        whether the term "political activity"

refers only to "electioneering activities" -- we answered it

in the negative.      Among other things, we quoted from Black's

Law Dictionary the definition of "political" as "'pertaining

to   or   relating    to    the   policy       or   the     administration   of

government ....      [O]f or pertaining to exercise of rights and

privileges or the influence by which individuals of a state

seek to determine or control its public policy ...."                         ___

So. 3d at ___.

     On February 5, 2014, in response to this Court's answers

to its certified questions, the Eleventh Circuit Court of


                                        19
1111554

Appeals released its opinion in Alabama Education Ass'n v.

State Superintendent of Education, 746 F.3d 1135 (11th Cir.

2014).    Having received this Court's answers to the certified

questions    previously       posed     by    it,    the     Eleventh       Circuit

explained,       among    other    things,    that     "[s]ome       of   AEA   and

A–VOTE'S     conduct       indisputably       falls        within     the     Act's

definition       of      political     activity,       and        therefore     the

challengers cannot bring a facial challenge arguing that the

term is vague based on other action applications." 746 F.3d

at 1140. Holding that it was "not substantially likely [that]

the challengers will succeed on the merits" of their claim,

the Eleventh Circuit held that the district court had erred in

entering a preliminary injunction on the ground that the Act

was void as being vague. 746 F.3d at 1140.

       On February 4, 2014, the day before the Eleventh Circuit

Court of Appeals released its opinion, the comptroller filed

a motion in the present case seeking permission to submit to

this     Court    a      "Second     Supplemental      Brief"        that     would

incorporate       additional       argument    based       upon    this     Court's

answers to the Eleventh Circuit's certified questions in State

Superintendent of Education v. Alabama Education Ass'n, supra.


                                        20
1111554

The comptroller's motion noted that our decision in that case

"altered the legal landscape for the appeal at bar" and

further stated:

    "This Court's ruling construed [the Act] to give it
    a broader reach than the Comptroller did when he
    announced the Guidelines that are disputed in this
    case. As a result, the Comptroller is due to revise
    the limits on his enforcement of [the Act] reflected
    in the Guidelines. Particularly, the Comptroller is
    due to revise his view that [the Act] does not apply
    to limit salary deduction for organizations spending
    dues on issue-based ballot measures."

The comptroller's motion advised the Court of "the impending

and possible changes to the Guidelines that may alter the

factual circumstances underlying the Court's decision in this

appeal."   The comptroller also stated that "[a]bandonment of

the Guidelines would be permissible because [this Court's]

October 2013 ruling itself offers sufficient guidance to

persons effected by [the Act]."

    After taking note of the more expansive definition of

"political activity" in this Court's decision in response to

the certified questions, the comptroller's Second Supplemental

Brief concluded:

    "The Comptroller is due to revise his Guidelines to
    be consistent with Ysursa, with the Eleventh
    Circuit's   direction,   and  with   this   Court's
    interpretation of the Act. The Comptroller plans to

                              21
1111554

      formulate revisions to the Guidelines and hopes to
      implement revisions by March 31, 2014.

           "In addition to revising the Guidelines, the
      Comptroller is also considering rescinding them
      altogether now that the October 2013 ruling itself
      provides   guidance  about  applying   [the  Act].
      Abandoning the Guidelines would end the unseemly,
      uneven enforcement of [the Act] caused by the
      [trial] court's overreaching injunction.... By
      eliminating the Guidelines, the Comptroller would
      eliminate the basis for the injunction against Act
      761, and end the special treatment it accords AEA
      and ASEA."

      Several days later, the AEA and Karen John filed a

"Response" to the comptroller's motion to supplement his

brief.     This response was filed on February 11, 2014, i.e.,

following the release by the Eleventh Circuit Court of Appeals

of its opinion in the certified-question case.             AEA and John

did not oppose the motion for supplemental briefing, but

"point[ed] out that the status of the case is now in an

unsettled posture; and ... suggest[ed] that the time for

filing a responsive brief should not begin to run until

certain further developments have made this case truly ready

for   final    consideration."      Taking   note     of   this   Court's

decision in State Superintendent of Education v. Alabama

Education Ass'n, supra, answering the certified questions

posed     by   the   Eleventh   Circuit   and   the    latter     court's

                                   22
1111554

incorporation of those answers into its February 5, 2014,

opinion, the AEA and John stated:            "Thus it is now known that

the   Comptroller's       'Guidelines'     do     not    reflect   a   correct

interpretation of the Act."           The response goes on to state

that, as a result of these decisions, "the situation is still

in    flux   in   two     important       ways,    and     these   appellees

respectfully suggest that it would be wiser and more efficient

for   this   Court   to    receive    supplemental        briefs   when   the

now-fluid situation has resolved into a settled form."

      The first way in which the AEA and John asserted that the

situation was still "in flux" was to explain that the Eleventh

Circuit's opinion of February 5, 2014, was not yet final and

that the parties to the appeal pending in this Court should

await a "final decision and mandate" by that court.                    The AEA

and John also stated:

      "[T]he situation is in flux in that the Comptroller
      has now stated -- in his latest motion to this Court
      -- that he no longer stands behind his own
      'Guidelines' that are at issue this present appeal.
      But the Comptroller has told this Court that he has
      not yet decided what he will do, in that regard --
      he is keeping his options open, as between
      (a) issuing new Guidelines, or (b) simply revoking
      the current Guidelines and not replacing them with
      any revised version. See Second Supplemental Brief
      of Appellant[], pp. 6-8.


                                     23
1111554

           "The Comptroller's new disavowal of his
      Guidelines may change the complexion of this case
      and may affect how the Court rules. But this Court
      should be able to know, before undertaking to rule,
      what the Comptroller's real position is: will he
      issue   new  Guidelines,   or   abandon   Guidelines
      altogether? At present, the Comptroller has placed
      the Court in a state of uncertainty. This Court
      should not have to rule in this case without clarity
      from the Comptroller as to which choice he will
      make."

      The Eleventh Circuit Court of Appeals issued its mandate

in    Alabama    Education    Ass'n        v.   State   Superintendent    of

Education on April 14, 2014.           Some time has now passed since

the filings of the comptroller and the AEA and John described

above and the April 14 issuance by the Eleventh Circuit Court

of Appeals of the mandate anticipated by those filings.

During this time, this Court has not been notified that the

guidelines have been withdrawn, as the parties suggested they

might be.       Nor have we been notified of any modification to

the    guidelines,     as    was   represented          to   be   "due"   and

"impending."

      We therefore proceed to address the merits of the appeal

before us.      Because the issue upon which we dispose of this

appeal is one that has already been briefed by the parties, we




                                      24
1111554

do not find a need for any further briefing as has been

offered by the parties.

                   II.    Standard of Review

    A preliminary injunction should be issued only when the

party seeking the injunction demonstrates the following four

elements:

    "'"(1) that without the injunction the plaintiff
    will suffer immediate and irreparable injury; (2)
    that the plaintiff has no adequate remedy at law;
    (3) that the plaintiff is likely to succeed on the
    merits of the case; and (4) that the hardship
    imposed upon the defendant by the injunction would
    not unreasonably outweigh the benefit to the
    plaintiff."'"

Barber v. Cornerstone Cmty. Outreach, Inc., 42 So. 3d 65, 78

(Ala. 2009) (quoting Blount Recycling, LLC v. City of Cullman,

884 So. 2d 850, 853 (Ala. 2003), quoting in turn Blaylock v.

Cary, 709 So. 2d 1128, 1130 (Ala. 1997)).      Rulings about the

law imbedded in the decision to issue a preliminary injunction

are reviewed de novo. See State Bd. of Educ. v. Mullins, 31
So. 2d 91, 96 (Ala. 2009).

         "'[T]o the extent that the trial court's
    issuance of a preliminary injunction is grounded
    only in questions of law based on undisputed facts,
    our longstanding rule that we review an injunction
    solely to determine whether the trial court exceeded
    its discretion should not apply.'"


                               25
1111554

Barber, 42 So. 3d at 78 (quoting Holiday Isle, LLC v. Adkins,

12 So. 3d 1173, 1176 (Ala. 2008)).

                               III.    Analysis

A.   The "Office of the State Comptroller" as a Defendant

     The plaintiffs filed this action against the comptroller

in his official capacity and against "the Office of the State

Comptroller." The comptroller asserts that "[n]o entity known

as   'the   Office   of   the       State   Comptroller'   exists."      The

comptroller    points     to    §     41-4-51,   Ala.   Code   1975,   which

provides that "[t]he division of control and accounts shall be

headed by and be under the direction, supervision and control

of an officer who shall be designated the Comptroller.                  The

Comptroller shall be appointed by the Director of Finance,

with the approval of the Governor."

     The AEA notes that "office of the State comptroller" is

mentioned in § 34-25-5, Ala. Code 1975, and that "the Office

of the Comptroller" is listed in § 40-1-16, Ala. Code 1975.

In addition to these statutory references, §§ 17-16-2.1, 32-6-

441, and 41-4-65, Ala. Code 1975, reference "the Comptroller's

office," and    § 40-5-3, Ala. Code 1975, mentions "the office

of the Comptroller."


                                       26
1111554

      The aforesaid statutory references appear, in effect, to

serve as references to the State comptroller.                  Based on our

review of those statutes and, with particular reliance on

§ 41-4-51 as described above, it appears that there is no such

official entity of State government as "the Office of the

State Comptroller."           In any event, if such an entity did

exist, the attempt to sue it as such in the present case would

run   afoul   of   the   proscriptions     of    §   14   of    the   Alabama

Constitution of 1901, immunizing the State and State agencies

from liability. The action before us, therefore, is due to be

dismissed insofar as it purports to state a claim against "the

Office of the Comptroller."

B.    Merits of the Appeal of the Preliminary Injunction

      As   indicated      above,    a    preliminary       injunction      is

appropriate    only      in    circumstances      where,       "without   the

injunction the [party would] suffer immediate and irreparable

injury," Barber, 42 So. 3d at 78, as a result of the activity

sought to be enjoined.           In other words, a party has not

demonstrated that a preliminary injunction is justified if

there is no demonstration that the injunction will prevent the

threatened injury that is alleged.              See, e.g., Ex parte B2K


                                    27
1111554

Sys., LLC, [Ms. 1130742, Sept. 12, 2014] ___ So. 3d ___ (Ala.

2014) (reversing the trial court's entry of a preliminary

injunction intended to protect against the loss of a computer-

software "source code" on the ground that the source code was

no less threatened without the imposition of the preliminary

injunction than with it).

    In the present case, the alleged injury with which the

plaintiffs allege they are threatened -- their inability to

receive payments by way of automated payroll deductions -- is

no greater without the requested injunction than with it.

Section 17-17-5(a) explicitly states that "[n]o person in the

employment of the State of Alabama ... shall use any state,

county, city, local school board, or other governmental agency

funds, property, or time, for any political activities." Even

more specifically, § 17-17-5(b) explicitly states "[n]o person

in the employment of the State of Alabama ... may arrange by

salary deduction or otherwise for any payments to a political

action committee or arrange by salary deduction or otherwise

for any payments for the dues of any person so employed to a

membership organization which uses any portion of the dues for

political activity."   More specifically still, § 17-17-5(b)


                             28
1111554

goes     on    to     prescribe    detailed     mechanics       by     which   an

organization requesting to receive payments by way of salary

deductions is to certify certain information and when it is to

certify       that    information,     in    order   that    the     appropriate

governmental entity can be assured that a payroll deduction

related to that organization will not conflict with the above-

quoted prohibitions.

       Indeed, the lack of the necessity for the guidelines in

order to implement the policy by which the plaintiffs claim to

be threatened is borne out by the fact that, even under the

previous version of § 17-17-5, which was lacking much of the

explicit directives contained in the above-quoted passages

added by the Act, the State was able to adopt and execute a

policy beginning on or about July 1, 2010, by which it ceased

making the types of automated deductions at issue.                       In its

April 5, 2011, order, the Eleventh Circuit Court of Appeals

stayed        that    portion     of   the    federal       district     court's

preliminary injunction that required the State defendants to

honor employees' requests for salary deductions designated for

the AEA that represented contributions to Alabama Voice of

Teachers        for    Education,      a     political-action          committee


                                       29
1111554

affiliated with the AEA (known as "A-VOTE").          As we noted in

Davis, 92 So. 3d at 744:

    "The Eleventh Circuit noted that, before the
    enactment of the Act, the comptroller, based on
    preexisting   Alabama   law,  already  had   ceased
    executing salary deductions from applicable State
    employees' paychecks that represented contributions
    to political-action committees. In particular, the
    Eleventh Circuit noted:

               "'If, as the district court has
          preliminarily concluded, the new Act is
          unconstitutional and its provisions are
          nonseverable, the provisions of the Alabama
          Code on which the Comptroller's June 28,
          2010 policy was based are unaffected by the
          new Act. There is nothing in the district
          court's memorandum opinion, or in the law
          of which we are aware, to justify a federal
          court     injunction     preventing     the
          [federal-court] defendants from refusing to
          deduct for, or remit to, any organization
          amounts representing contributions to A-
          VOTE   or   any   other   [political-action
          committee], based on their interpretation
          of pre-Act 2010-761 state law. To the
          contrary, Ysursa v. Pocatello Educ. Ass'n,
          555 U.S. 353, 129 S. Ct. 1093 (2009),
          clearly permits the defendants to refuse to
          collect and remit PAC contributions.'"

(Emphasis added.)

    In other words, as both this Court and the Eleventh

Circuit Court of Appeals acknowledged, the provisions of the

prior   version of   §   17-17-5    were   fully   capable   of   being

executed, and were being executed, by the executive branch of

                                   30
1111554

State government before the enactment of the 2010 amendments

to § 17-17-5 effected by the Act.         A fortiori, the much more

specific provisions of the Act are and would be amenable to

executive     implementation    without    the     necessity   of   the

"guidelines."     There is nothing in the record before us to

indicate that, in the absence of the guidelines, the Act would

not be enforced just as its predecessor was.

       Like its predecessor, the Act itself explicitly prohibits

payroll deductions for remittance to organizations for use in

"political activities."      The Act, however, now provides much

more direction with respect to this prohibition, and it

explicitly     establishes     specific,     statutorily       required

mechanisms by which the prohibitions of the Act are to be

implemented.    It is the Act that is the source of the alleged

harm    the   plaintiffs     seek    to   avoid.      Enjoining     the

implementation of the guidelines will not eliminate that

source.

       Yet, in this case, we are asked to address a complaint

and, specifically, a preliminary injunction that focus solely

on the alleged invalidity of the guidelines.           The plaintiffs

have not sought, and do not seek here to defend, any order


                                    31
1111554

barring enforcement of the Act itself.          It is critical to

observe, as does the comptroller, that        "the identified harm

[is] the loss of dues payment by payroll deduction" and that

this alleged harm is mandated by the Act itself.              As the

comptroller further explains, "even if plaintiffs are fully

successful in having the court declare the Guidelines void and

enjoin    their   enforcement,   Plaintiffs   will   still   'not   be

[permitted to] receiv[e] the funds that their members have

sought to have deducted and forwarded to the Plaintiffs.'"4

Indeed, the plaintiffs do not dispute that they would be

disqualified from receiving remittances resulting from payroll

deductions because each engages in at least some activity that

qualifies as "political activity" under the Act.             See also

Alabama Educ. Ass'n v. State Superintendent of Educ., 746 F.3d

at 1140 ("Some of AEA and A–VOTE'S conduct indisputably falls

within the Act's definition of political activity.").

    "A court will not grant ... an injunction that would be

of no benefit to the person seeking it."             42 Am Jur. 2d


    4
     As the comptroller also notes, the plaintiffs will not
necessarily fail to receive "the funds that their members have
sought to have deducted and forwarded" but will receive those
funds in a different manner than as a result of automated
payroll deductions.
                                 32
1111554

Injunctions § 23 (2010).        "It is true that a court of equity

may refuse to give any relief when it is apparent that that

which it can give will not be effective or of benefit to the

plaintiff."      Virginia Ry. v. System Fed'n No. 40, 300 U.S.
515, 550 (1937).          "The rule is stated in 32 C.J. 75, 76

Section 61 that: 'An injunction will be refused ... where for

any reason it can be of no benefit to complainant ....'"

Mitchell Irrigation Dist. v.              Whiting, 59 Wyo. 52, 69, 136
P.2d 502, 508 (1943).        By the same token, § 41-22-10 of the

same AAPA upon which the plaintiffs rely provides that a court

may issue injunctive relief as to the validity of a purported

rule only "if the court finds that the rule, or its threatened

application,     interferes     with      or   impairs   or   threatens   to

interfere with or impair, the legal rights or privileges of

the plaintiff."

    In    this    case,    it   is   not       the   purported   rule   that

"interferes with or impairs, or threatens to interfere with or

impair," a right of privilege of the plaintiffs -- it is the

underlying statute itself.           In the absence of an identified

harm that will be ameliorated by a requested injunction, there




                                     33
1111554

is no warrant for the exercise of judicial authority and the

intrusion into the parties' affairs represented thereby.5

                         IV.   Conclusion

    As noted, the plaintiffs' action is due to be dismissed

insofar as it purports to name "the Office of the State

Comptroller"   as   a   defendant,   and   the   circuit   court   is

instructed to dismiss the action in that regard.            For the

reasons stated above, the preliminary injunction issued by the

circuit court is reversed, and this caused is remanded for

further proceedings consistent with this opinion.




    5
     Among other things, the comptroller also seeks reversal
of the circuit court's judgment on the ground that the
guidelines are not a "rule" under Ala. Code 1975, § 41-22-
3(9). Among their specific contentions is the argument that
§ 41-22-3(9)a. specifically excludes from the definition of a
"rule" any "[s]tatements concerning only the internal
management of an agency and not affecting private rights or
procedures available to the public." The comptroller contends
that, even if the plaintiffs qualify as "the public" for
purposes of § 41-22-3(9)a., the guidelines impose no material
"procedure" not already specifically prescribed in the text of
the applicable statutes, themselves, see § 17-17-5 and § 35-1-
4.3 and -4.4, and that the plaintiffs have no "private right"
to payment of dues by State-assisted salary deductions.
Ysursa, 555 U.S. at 359.     In light of our reversal of the
preliminary injunction on the ground discussed above, it is
not necessary to address this and other additional arguments
asserted by the comptroller as bases for relief from that
injunction.
                                34
1111554

    REVERSED AND REMANDED WITH INSTRUCTIONS.

    Stuart,   Bolin,   Parker,   Shaw,   Wise,   and   Bryan,   JJ.,

concur.

    Moore, C.J., concurs specially.




                                 35
1111554

MOORE, Chief Justice (concurring specially).

      I fully concur in the main opinion.           I write separately

to comment on that portion of the preliminary injunction

entered by the Montgomery Circuit Court that states that the

State comptroller, Thomas L. White, Jr., "must, in all future

pay   periods,    honor    all    employee      requests      for     payroll

deductions pertaining to, or involving," the Alabama Education

Association   ("the      AEA")   and   the    Alabama   State       Employees

Association      ("the    ASEA").      This   portion    of     the     order

effectively absolves the plaintiffs from having to obey § 17-

17-5(b)(1), Ala. Code 1975, which states: "No person in the

employment of the State of Alabama ... may arrange ... by

salary deduction or otherwise for any payments for the dues of

any person so employed to a membership organization which uses

any portion of the dues for political activity." Under the

trial court's injunction, the comptroller must honor "all

employee requests for payroll deductions" for the benefit of

the AEA and the ASEA regardless of whether those organizations

use that revenue for political activity.

      The complaint seeks relief from enforcement of guidelines

issued by the comptroller on the ground that the guidelines


                                    36
1111554

were improperly implemented. The complaint does not seek to

enjoin the statute itself. Even though the validity of § 17-

17-5(b)(1) is not at issue in this case, the trial court's

preliminary injunction effectively suspends operation of that

statute as it applies to the AEA and the ASEA and is due to be

reversed.




                             37